Citation Nr: 0003830	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left abdomen, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In a decision dated August 4, 1998, the Board denied the 
appellant's increased rating claim.  He appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 1999 decision, the Court vacated 
and remanded the case to the Board for readjudication 
consistent with its decision.


REMAND

Pursuant to the joint motion for remand approved by the Court 
in May 1999, the Board finds that further development is 
necessary in this case.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims since July 1997.  The RO should 
also request that the veteran identify 
the names and addresses of any and all 
former employers in order to secure 
attendance records at any job held since 
April 1946, as well as documentary 
evidence that the appellant was denied 
higher paying positions due to his 
gunshot wound residuals.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those records identified that 
have not been previously secured. 

2.  The RO should schedule the veteran 
for a comprehensive VA examination with 
respect to any left abdominal gunshot 
wound residuals.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report must be typed.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), all indicated tests 
and studies with respect to the residuals 
of the gunshot wound of the left abdomen 
should be conducted, including x-ray and 
range of motion studies.  Range of motion 
should be recorded in numbers of degrees, 
and the normal ranges of motion should be 
provided.  Any portion that is painful or 
results in functional impairment should 
be so designated.

The examiner should elicit from the 
veteran his account of how the residuals 
of his left abdominal gunshot wound 
affect his daily activities and 
employability.  The report of the 
examination should include a detailed 
account of all manifestations of the 
residuals of his left abdominal gunshot 
wound found to be present and the effects 
of the disability on the veteran's 
ordinary activity.  For example, the 
examiner must: 

a) take into account all functional 
impairments, including pain on use, 
incoordination, weakness, 
fatigability, and abnormal 
movements, etc.  

b) note the presence or absence of 
any objective evidence of any 
entrance and exit scars that 
indicate the track of the missile or 
of any imbedded fragments; any loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared to the opposite side; and 
whether strength and endurance tests 
demonstrate positive evidence of 
impairment.  

The examiner must then provide an opinion 
with respect to the degree to which any 
gunshot residuals interfere with 
activities of daily living.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  The 
examiner should attempt to determine 
whether the source of any pain is due to 
residuals of the gunshot wound or due to 
any painful residual gunshot or related 
surgical scars.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated.

3.  After completion of the above, the RO 
should readjudicate the claim with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  In 
determining whether the veteran is 
entitled to an increased evaluation, the 
RO must consider all potentially 
applicable regulations.  Moreover, where 
the law or regulations change while a 
case is pending, the version most 
favorable to the claimant applies, absent 
congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  In this regard, the 
Board notes that the criteria for rating 
muscle injuries were revised effective 
July 3, 1997.  The RO must also document 
in writing their consideration of the 
Court's decision in DeLuca; the 
application of 38 C.F.R. §§ 4.40 and 4.45 
(1999); as well as the appellant's 
entitlement to an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 (1999). 

If the benefit sought on appeal remains denied, the veteran 
and his attorney should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.

The veteran need take no action until otherwise notified, but 
he and/or his attorney may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109,112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


